Citation Nr: 0107983	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to August 
1946.  The appellant is the surviving spouse of the deceased 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In July 2000, the appellant canceled her hearing before a 
Member of the Board in Washington, DC.  She did not request 
that the hearing be rescheduled.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the appellant's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The appellant contends, in essence, that the certification of 
the cause of the veteran's death as coronary artery disease 
was not based on the results of an autopsy and was in error.  
Instead, the appellant maintains that the veteran's demise 
was a consequence of his service-connected gunshot wound of 
the left buttock and right thigh with complete paralysis of 
the right sciatic nerve.  She asserts that the service-
connected disability caused him to fall and hit his head on 
the sidewalk on the day that he died and that his death was 
due to this head trauma.  

The certificate of death indicates that the veteran died on 
March 11, 1998, as a result of coronary artery disease.  No 
other condition was certified as an immediate or contributory 
cause of death.  An autopsy was not performed.  According to 
the certificate of death, the veteran was pronounced dead at 
the emergency room of the Memorial Medical Center.  

The record reflects that the RO has not obtained a copy of 
the emergency room records.  Moreover, it has not requested 
the appellant to provide a copy of the emergency room records 
or to submit a medical statement supportive of her claim.  

In light of these circumstances, the case is REMANDED to the 
RO for further development in accordance with the VCAA:

1.  The RO should request the appellant 
to identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess records supportive of her 
claim.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records.  The 
records requested should include the 
aforementioned emergency room records of 
Memorial Medical Center in Springfield, 
Illinois.  

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the appellant, it should so 
inform the appellant and request her to 
provide a copy of such records.

3.  The appellant should be requested to 
submit a statement from a physician 
supporting her contention that the 
veteran's service-connected gunshot wound 
residuals played a material causal role 
in his death.

4.  Thereafter, the RO should undertake 
any other action required to comply with 
the VCAA, to include obtaining an 
appropriate VA medical opinion addressing 
whether the veteran's service-connected 
gunshot wound residuals played a material 
causal role in his death, unless it is 
determined that the claim can be granted 
without such an opinion or it is 
determined that there is no reasonable 
possibility that such an opinion would 
aid in substantiating the claim.

5.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death. 

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until she is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

